Title: To Thomas Jefferson from John Callier, 17 December 1804
From: Callier, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     New Canan December 17th 1804
                  
                  Conscious of the Rectitude of my Intentions and being well asured, they are supported by a majority of my Felow Citizens, and am well convinced that you at all times are willing to hear the statement of a Citizen of the United States however remote they may be—I came to the Tombigbee in the year 97, in the year 98. I mov’d a large famaly white and black to this country, where I have continud to reside ever sence, in the month of September last at a General Meeting of the Citizens of Washington county was held at the court house, at which Meeting it was concluded on to Petition the Presedent of the United States Respecting thire Greivencies, at which time Colonel Kerby the late Judge of our Destrict died, at which time it appeared to be the wish of the people that Rodomeneck H. Gilmer should receive the appointment of a Judge in Washington Destrict, accordingly there was a Petition drew up by my self for that purpose, and signed by the most Respectable Citizens it perhaps may be Necessary to say some thing Respecting the conduct and Carracter of Mr. Gilmer, Ever sence the orgenization of the courts of Justice in the Mississipipi Territory I have had the appointment of Presiding Justice in the County court, And Chief Justice of the county Orphans Court during which time Mr. Gilmer as a Lawyer attended the courts Regularly and his conduct always appeared to be Uniform and upright, he is a warm Republican and much attached to the present administration, he is called a grate Judge of law, he is Originally from the state of Virginia he came to this county will Recommended he brought to this country Licens to Practice law from the state of Virginia, and from the state of Kentucky during the grate Revolution. in Politicks he was Uniformly a Republican—. I shall enclose the Petition, the passage of papers from this to the City of Washington are so uncertain, that we sent Several Copies, differents ways, that they should not fail in Reaching the presedent. Mr. Gilmer with Reluctance agreed to accept of the appointment Vewing his practice as much more advantageous to him but after being Solicited by his friends he agreed to accept the appointment Therefore I earnestly Solicit the president of the U.S, that he may be appointed as I consider him a man that deserves will of the Government., I am Sir Your Serious friend, and homble Servant
                  
                     Jno. Callier 
                     
                  
               